Opinion issued April 23, 2007
 












In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00327-CV



IN RE BP PRODUCTS NORTH AMERICA, INC., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relator, BP Products North America, Inc.
("BP"), challenges the trial court's (1) April 18, 2007 order permitting the disclosure of
certain documents previously designated as confidential.
	We deny the motion for emergency relief.
	We deny the petition for writ of mandamus.
PER CURIAM

Panel consists of Justices Nuchia, Alcala, and Higley.
 
1.               
              
    ---